DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1,2,4,7,9,16,19,20,22,24,26,30,35,38,
44,45,48,49,51,52,57,59,63 and 65 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Claims 1,16 it is unclear whether the two apertures referenced are the same aperture or can be different apertures. 
In Claim 24, line 3, the term “preferably” is unclear as to whether the volume of carrier liquid having an elongated shape is a positive recitation or an optional claim limitation. 

Claim 51 recites the limitation "the medium"  and “the contact angle” in lines 2 and 3 respectively.  There is insufficient antecedent basis for this limitation in the claim.
In Claim 51, it is unclear to the Examiner whether the contact angle of the deposit liquid in the carrier liquid on the substrate is being measured or the contact angle of the deposit liquid with a substrate which is immersed in the carrier liquid.
In Claim 59, lines 3-4, the phrase “where the deposit liquid comprises a solvent by evaporating said solvent” is unclear.  For purposes of examination, the phrase is construed as –- deposit liquid comprises a solvent wherein the converting is performed by evaporating said solvent. – 
In Claim 59, it is unclear whether the “deposit liquid” referenced is the same as the deposit liquid of Claim 1 or another type of deposit liquid. 
In Claim 65, it is unclear whether the deposit and carrier liquids are the same liquids referenced in Claim 1 or different. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,7,19,38,44,45,48,49 and 65 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US 2010/0238232 (US ‘232). 
As to Claim 1, US ‘232 discloses Fig. 2A
    PNG
    media_image1.png
    794
    336
    media_image1.png
    Greyscale
 which discloses a first and second fluid which are immiscible with each other passing through separate pipes 5 and 14 and then through nozzle 6 (aperture) together and printed onto a substrate (para. 0048). 
As to Claim 2, the liquids can be water and oil which have different densities and thus one is denser than then other (para. 0061). 
As to Claim 7, see discussion of Claim 1 above. 
As to Claim 19, Fig. 2A illustrates that the cross sectional area of the deposit liquid (part 8) which is enclosed by a carrier liquid (part 9) must be smaller than the aperture 
As to Claim 38, US ‘232 discloses the immiscible fluids can be inks (para. 0069). 
As to Claim 44, US ‘232 discloses additives for either fluid include surfactants which the Examiner construes as a chemical that can reduce interfacial tension between the fluids (para. 0069). 
As to Claim 45, see discussion of Claim 44 above. 
As to Claim 48, US ‘232 discloses the printing surfaces including polymers such as polyethylene (para. 0029) which the Examiner construes as a solid surface giving the claim the broadest reasonable interpretation. 
As to Claim 49, see Fig. 2A and discussion of Claim 48 above. 
As to Claim 65, Fig. 8 illustrates 
    PNG
    media_image2.png
    820
    488
    media_image2.png
    Greyscale
wherein parts 33 and 34 provide flow of deposit and carrier liquids and flow channels 35 and 36 .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4,9,16,20,22,26,30,35,52,57 and 59 is/are rejected under 35 U.S.C. 103 as being unpatentable over US ‘232 and further in view of US 2013/0257996 (US ‘996).

As to the difference, US ‘232 notes that the use of immiscible liquids allow for optimization of droplet placement on a substrate where the deposit material (colorant) has improved resolution and minimize interaction of the deposit material with the nozzle (para. 0024-0031). This process also allows for the improvement of drying of the final printed subject matter (para. 0030). 
It would have been obvious to one of ordinary skill in the art to utilize a process which eliminates the carrier liquid from the deposit material to enable high resolution printing of the deposit material while eliminating superfluous fluid which enabled the high resolution print after the printing process is complete. 
 As to Claim 9, US ‘232 fails to specifically disclose a feed rates for the deposit and carrier liquids disclosed in US ‘232.  The Examiner notes that the feed rates can be the same or different values giving the claim its broadest reasonable interpretation.
As to the difference, Figs. 2A-2C illustrate the fluid flow of the immiscible fluids through a channel to create droplets ejected from an aperture.

As to Claim 16, see discussion of Claim 9 as the same reasoning would apply at the aperture in regards to flow rate.
As to Claim 20, US ‘232 fails to disclose a deposit liquid having a cross sectional area of 95 % or less than the cross sectional area of the aperture.
As to the difference, US ‘232 notes that minimized interaction of the deposit liquid with the nozzle is desired (para. 0025-0031).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the cross sectional area of the deposit ink through routine experimentation for best results to avoid interaction with the nozzle.  As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodruff 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 
As to Claim 22, US ‘232 fails to disclose the movement of the substrate relative to the aperture. 
As to the difference, US ‘996 discloses the movement of a substrate (part 70) relative to the aperture when doing drop printing of an ink comprised of immiscible fluids (Abstract, Fig. 1). 
It would have been obvious to one of ordinary skill in the art to modify the process of US ‘232 with the technique of US ‘996 for the advantages of providing flexibility when printing patterns on substrates. 
As to Claim 26, see discussion of Claim 1 with respect to the parallel flow of the deposit and carrier liquids and their immiscible nature, Claim 16 with respect to the feed rates, Claim 22 for the movement of the substrate and the discussion of Claim 4 for the removing the carrier liquid from the deposit liquid.
As to Claim 30, see discussion of Claim 26.  With respect to the limitation of a discontinuous flow of the deposit liquid refer to Fig. 2A of US ‘232.  
As to Claim 35, refer to Fig. 2A of US ‘232. 
As to Claim 51, US ‘232 fails to disclose the contact angle 

As to the difference, US ‘996 discloses the treatment of the substrate to improve adhesion of the deposit liquid i.e. improve the wettability of the substrate to the deposited material (para. 0052). 
As to Claims 57 and 59, US ‘232 fails to disclose the specific means of eliminating the carrier fluid from the deposit liquid. 
As to the difference, US ‘996 discloses the elimination of the carrier fluid via evaporation (drying) or crosslinking by irradiation (para. 0038).
Claim(s) 65 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US ‘232.
As to Claim 65, the Examiner notes the product by process limitations and cites MPEP 2113 which states "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made 
Allowable Subject Matter
Claims 24 and 51 contains allowable subject matter pending resolution of the 112 issues discussed above. Specifically, the prior art does not disclose the formation of an elongated volume of carrier and deposit liquid and it would be not obvious in view of the potential loss of resolution of the drop pattern by using an elongated drop as required by Claim 24. 
With respect to Claim 51, it would be obvious to optimize the contact angles of the immiscible fluids together versus the contact angle of the deposit liquid alone as US ‘996 suggests that adhesion to the carrier liquid would not be desired (para. 0052). 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAISON P THOMAS whose telephone number is (571)272-8917.  The examiner can normally be reached on Monday to Friday, 9:00 am-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn A. Blackwell can be reached on (571) 272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.P.T/Examiner, Art Unit 1761                                                                                                                                                                                                        
/jt/ 9/9/2021

/MARK KOPEC/     Primary Examiner, Art Unit 1761